F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                          July 3, 2007
                                   TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                         Clerk of Court


 W ILLIS SH A N E G O RD O N ,

                 Petitioner-A ppellant,                  No. 07-3093
          v.                                              (D . of Kan.)
 (FNU) (LNU),                                    (D.C. No. 07-CV-3032-SAC)

                 Respondent-Appellee.



               OR DER DENY ING CERTIFICATE O F APPEALABILITY *


Before H E N RY, T YM KOV IC H, and HO LM ES, Circuit Judges. **


      Petitioner-Appellant Willis Shane G ordon, a state prisoner appearing pro

se, seeks a certificate of appealability (“COA”) to appeal the D istrict Court’s

denial of his habeas corpus petition brought under 28 U.S.C. § 2241. 1 Because



      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
      1
         The district court liberally construed Gordon’s filings as a § 2241
petition because Gordon only indirectly challenges the manner in which his
sentence has been carried out. See Montez v. M cKinna, 208 F.3d 862, 865 (10th
Cir. 2000).
Gordon has failed to make a “substantial showing of the denial of a constitutional

right,” we deny COA and affirm the District Court’s denial of his habeas petition.

See 28 U.S.C. § 2253(c); M ontez v. M cKinna, 208 F.3d 862, (2000) (applying

§ 2253(c) to petitions under § 2241).

      Gordon argues that Kansas is violating his constitutional rights in a pending

action involving custody of his children. He argues that the state has pressured

his w ife to turn against him in the proceedings and is administering drugs to his

children without his consent. He urges the federal court to enjoin the state

proceedings and to take his family into federal protective custody to prevent

further harm.

      Gordon’s pleadings do not make clear the current status of the state custody

proceedings. Nevertheless, the district court correctly noted that his claims are

barred either by the Rooker-Feldman doctrine, which prevents federal courts from

interfering in state judgments after the state proceedings have ended, see Mann v.

Boatright, 477 F.3d 1140, 1146 (10th 2007); D.C. Ct. App. v. Feldman, 460 U.S.

462, 486 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415–16 (1923), or by

the requirements of abstention, which keep us from interfering with pending

custody proceedings. See Younger v. Harris, 401 U.S. 37 (1971); Moore v. Sim s,

442 U.S. 415, 435 (1979) (“W e are unwilling to conclude that state processes are

unequal to the task of accommodating the various interests and deciding the

constitutional questions that may arise in child-welfare litigation.”); see also

                                          -2-
M orrow v. Winslow, 94 F.3d 1386, 1397 (10th Cir. 1996) (applying abstention to

state adoption proceedings). W e therefore have no jurisdiction to inquire into the

constitutionality of the state court proceedings Gordon challenges. See Chapm an

v. O klahoma, 472 F.3d 747, 749 (10th Cir. 2006) (holding that challenge to state

proceeding was barred by Younger even if it was not barred by Rooker-Feldman).

      To the extent Gordon claims his constitutional rights have been violated in

the course of his present confinement, Gordon is required to exhaust state

remedies before seeking redress in federal courts. See Montez, 208 F.3d 862, 866

(10th Cir. 2000) (“A habeas petitioner is generally required to exhaust state

remedies whether his action is brought under § 2241 or § 2254.”) Gordon makes

general claims that he has been threatened by state officials, retaliated against for

pursuing legal redress of his grievances, and denied due process and equal

protection in the proceedings regarding his children. Gordon does not, however,

demonstrate that he has exhausted state remedies for these claims. Nor does he

make any attempt to excuse his failure to exhaust. See, e.g., Wilson v. Jones, 430

F.3d 1113, 1118 (10th Cir. 2005) (holding exhaustion requirement inapplicable

when requiring exhaustion would be futile).

      Gordon urges us to consider that the district court prematurely ruled on his

§ 2241 petition. He argues that he had insufficient paper to completely state his

case and the district court should have w aited for his filing to be complete before

it denied his petition. The record in this case, however, includes at least thirty-

                                          -3-
five handwritten pages in which Gordon repeatedly offers to prove that Kansas

officials are guilty of extortion, blackmail, kidnaping, racketeering, bribery,

kickbacks and other offenses, but Gordon never begins to explain the factual basis

for his complaints. Based on these lengthy letters, Gordon certainly had the

opportunity to provide the necessary background for his petition. W ithout more

specific factual detail to support Gordon’s allegations, we cannot say he has made

a substantial showing of a denial of a constitutional right.

      For the reasons stated, we DENY the request for COA and DISM ISS the

appeal.

                                                     Entered for the Court

                                                     Timothy M . Tymkovich
                                                     Circuit Judge




                                          -4-